Case 1:19-cv-02793-TSC Document 12-4 Filed 02/11/20 Page 1 of 4

EXHIBIT 4

 
1/29/2020

https://mail.google.com/mail/u/0?ik=dce57daaea&view=pt&search=all&permthid=thread-f%3A 1655805330432620525&sir

Case 1:19-cv-02793-TSC DdttHiGriM ees * Etiee M71 1/2

M Gmail

0 Page 2 of 4

Dn James <daj142182@gmail.com>

 

Re: Klayman v. Judicial Watch

7 messages

Larry Klayman <leklayman@gmail.com>

To: Richard Driscoll <rdriscoll@driscollseltzer.com>
Cc: Oliver Peer <oliver.peerfw@gmail.com>

Bec: daj142182@gmail.com

Your motion would ask for unconstitutional relief. Provide what so called legal authority y
forth.

| am giving you and opportunity to rethink this, before you subject yourself to sanctions, 4
U.S.C. 1927 and the inherent authority of the court.

As for filing this in the Stone case, you are aware that he will soon be deposed. | suspect
Peterson are nervous about Stone implicating them further in the defamation that occurr
testifying that | sexually harassed Judicial Watch's office manager. This has been going 4
recently came even more to the fore through Stone's published statements that quoted F

Wed, Jan 15, 2020 at 6:36 AM

ou will frivolously attempt to put

ersonally, under Rule 11, 28

Fitton, Orfanedes, Farrell and

d by falsely publishing and

n since | left Judicial Watch, and
itton and Judicial Watch around

the same time that Judicial Watch was assisting Stone over the raid on his home by the FBI in Ft. Lauderdale. Just a

coincidence?

What are your clients afraid of? The truth?

Richard, its in your best interests not to file this frivolous motion, particularly since there i

Florida for Judicial Watch defaming me. Its one thing to run up the bill for you, who is pai

this proposed motion would be an attempt to force me to expend valuable time respondir

Mary" attempt to appease your clients.

Let me know Rich. Not a good idea for you.

Larry

On Tue, Jan 14, 2020 at 2:30 PM Richard Driscoll <rdriscoll@driscollseltzer.com> wrote:
Mr. Klayman,

Defendants intend to file a motion séeking to declare you a vexatious litigant and reque
to seek leave of court before filing any claims against Judicial Watch, Mr. Fitton, Mr. Or
indicate whether you will agree to the relief requested by close of business tomorrow, .

Richard W. Driscoll, Esquire

Driscoll & Seltzer, PLLC

300 N. Washington Street, Suite 610 | Alexandria, VA 22314
703.879.2601 Direct | 703.997.4892 Facsimile

Email: rdriscoll@driscollseltzer.com

The information contained in this message, including attachments, may contain privileg
that is intended to be delivered only to the person identified above. If you are not the in
responsible for delivering this message to the intended recipient, Driscoll & Seltzer req

a pre-existing judgment in
by an insurance company, but
g to a non-meritorious "May

2sting an injunction requiring you
ffanedes or Mr. Farrell. Please
anuary 15, 2020.

yed or confidential information
tended recipient, or the person
uests that you immediately notify

 

mpl=msg-f%3A 1655805330432620525&. ~- IS
1/29/2020 Case 1:19-cv-02793-TSC DocwainenatKlagmdn vided O2d1 1/2

the sender and asks that you do not read the message or its attachments, and that you
sending them to anyone else.

Page 3 of 4

delete them without copying or

 

Larry Klayman <leklayman@gmail.com>

To: Richard Driscoll <rdriscoll@driscollseltzer.com>
Cc: Oliver Peer <oliver.peerfw@gmail.com>

Bec: daj142182@gmail.com

Hail Mary -- typo at end
[Quoted text hidden]

Wed, Jan 15, 2020 at 6:37 AM

 

Larry Klayman <leklayman@gmail.com>

To: Richard Driscoll <rdriscoll@driscollseltzer.com>
Cc: Oliver Peer <oliver.peerfw@gmail.com>

Bec: daj142182@gmail.com

Represent as well that you have been put on notice that a cross motion for sanctions und
the inherent authority of the court will result. Attach the email that | just sent so the court

Larry

On Wed, Jan 15, 2020 at 6:42 AM Richard Driscoll <rdriscoll@driscollseltzer.com> wrotet

We will represent in the Motion that you oppose the relief requested.

[Quoted text hidden]

Wed, Jan 15, 2020 at 6:43 AM

er Rule 11, 28 U.S.C. 1927 and
can be fully informed.

 

Larry Klayman <leklayman@gmail.com>

To: Richard Driscoll <rdriscoll@driscollseltzer.com>
Cc: Oliver Peer <oliver.peerfw@gmail.com>

Bec: daj142182@gmail.com

P.S. Your motion will be another attempt by you and your clients to smear me. Attach his

Larry
[Quoted text hidden]

Wed, Jan 15, 2020 at 6:44 AM

email too.

 

Larry Klayman <leklayman@gmail.com>
To: Dina James <daj142182@gmail.com>

[Quoted text hidden]

Tue, Jan 28, 2020 at 1:55 PM

 

Larry Klayman <leklayman@gmail.com>
To: Dina James <daj142182@gmail.com>

Forwarded message
From: Larry Klayman <lekiayman@gmail.com>
Date: Wed, Jan 15, 2020 at 6:36 AM

Subject: Re: Klayman v. Judicial Watch

To: Richard Driscoll <rdriscoll@driscollseltzer.com>
Cc: Oliver Peer <oliver.peerfiw@amail.com>

https://mail.google.com/mail/u/0?ik=dce57daaea&view=pt&search=all &permthid=thread-f£%3A 1655805330432620525&sit

Tue, Jan 28, 2020 at 1:55 PM

mpl=msg-£%3A 1655805330432620525&... 2/3

 
1/29/2020 Case 1:19-cv-02793-TSC Doerner pzugp v. Pied We 1/20 Page 4 of 4

[Quoted text hidden]

 

Larry Klayman <leklayman@gmail.com> Tue, Jan 28, 2020 at 1:58 PM

To: Dina James <daj142182@gmail.com>

---------- Forwarded message ---------

From: Richard Driscoll <rdriscoll@driscollseltzer.com>
Date: Wed, Jan 15, 2020 at 6:42 AM

Subject: RE: Klayman v. Judicial Watch

To: Larry Klayman <lekiayman@gmail.com>

Ce: Oliver Peer <oliver.peerfw@gmail.com>

We will represent in the Motion that you oppose the relief requested.

Richard W. Driscoll, Esquire

Driscoll & Seltzer, PLLC

300 N. Washington Street, Suite 610 | Alexandria, VA 22314
703.879.2601 Direct | 703.997.4892 Facsimile

Email: rdriscoll@driscollseltzer.com

The information contained in this message, including attachments, may contain privileged or confidential information that
is intended to be delivered only to the person identified above. If you are not the intended recipient, or the person
responsible for delivering this message to the intended recipient, Driscoll & Seltzer you de that you immediately notify

the sender and asks that you do not read the message or its attachments, and that you delete them without copying or
sending them to anyone else.

From: Larry Klayman <leklayman@gmail.com>
Sent: Wednesday, January 15, 2020 9:36 AM

To: Richard Driscoll <rdriscoll@driscollseltzer.com>
Cc: Oliver Peer <oliver.peerfw@gmail.com>
Subject: Re: Klayman v. Judicial Watch

Your motion would ask for unconstitutional relief. Provide what so called legal authority you will frivolously attempt to put
forth.

[Quoted text hidden]
[Quoted text hidden]

https://mail.google.com/mail/u/0?ik=dce57daaea& view=pt&search=all&permthid=thread-f%3A 1655805330432620525&simpl=msg-f%3A 1655805330432620525&...

 

3/3
